Citation Nr: 0318653	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-38 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from October 
1988 to January 1991.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1992 rating decision of the Department of Veterans (VA) 
Affairs Regional Office (RO) in Atlanta, Georgia that granted 
service connection for the appellant's left foot disability 
and assigned a 10 percent evaluation.  The Board remanded the 
case to the RO in December 2000 for additional development; 
the RO has now returned the case to the Board for appellate 
review.

The Board notes that the 10 percent rating at issue in this 
case has been in effect since the grant of service 
connection.  As such, the guidance of Fenderson v. West, 12 
Vet. App. 119 (1999) is for application.  The Board has 
therefore listed the issue as one of an increased initial 
rating on the title page.

In the VA Form 9 filed by the appellant in August 1992, he 
stated that he wanted to have a personal hearing at the RO.  
Subsequently, said hearing was scheduled for September 29, 
1992, but the appellant failed to report.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the increased rating claim.

2.  The appellant's left foot disability currently is 
manifested by subjective complaints of pain that is worse on 
standing and walking.

3.  The appellant's left foot disability is manifested by 
objective medical findings of a well healed nontender 
surgical scar under the surface of the third toe, tenderness 
in the interdigital space between the second and third toes, 
no signs of plantar fascial pain, no abnormalities in 
posture, normal gait, no vascular abnormalities, normal deep 
tendon reflexes, normal neurological findings and no evidence 
of arthritis.  

4.  The appellant's foot disability is not shown to produce 
marked deformity, pain on manipulation and use accentuated, 
swelling on use, or characteristic callosities.


5.  The appellant's foot disability is not shown to produce 
all toes tending to dorsiflexion, limitation of dorsiflexion 
at ankle to right angle, shortened plantar fascia and marked 
tenderness under metatarsal heads.

6.  A moderately severe left foot injury has not been 
demonstrated.

7.  The disability picture associated with the left foot 
disability is not so unusual as to render the application of 
the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for a left foot disability have not been met on 
either a schedular or an extraschedular basis.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) ((codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5276, 5278, 5284 (2002); Fenderson v. West 
12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After a thorough review of the evidence of record, the Board 
denies the appellant's claim for an initial evaluation in 
excess of the currently assigned 10 percent evaluation for 
his left foot disability.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant contends that his left foot disability is more 
severe than the current evaluation reflects.  He maintains 
that his condition warrants an evaluation in excess of the 
currently assigned 10 percent.  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  The Court held that the conditions 
were to be rated separately under 38 C.F.R. § 4.25, unless 
they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The 
critical element cited was "that none of the symptomatology 
for any one of those three conditions [was] duplicative of or 
overlapping with the symptomatology of the other two 
conditions."  Id. at 262.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The most current evidence of the 
present level of disability is found in the reports the VA 
medical examinations of the appellant's left foot conducted 
in September 1991, and December 1992; and in the various 
written statements submitted by the appellant and his 
representative.

The appellant underwent a VA foot examination in September 
1991.  On physical examination, the examiner noted no 
abnormalities in posture, no gross deformities, a normal 
gait, no stasis changes, no vascular abnormalities and no 
signs of plantar fascial pain.  The examiner observed a scar 
under the third toes that he said was nontender to palpation.  
The examiner noted tenderness in the interdigital space 
between the second and third toes.  Radiographic examination 
revealed no significant abnormality.  The examiner rendered 
diagnoses of status post surgery and chronic pain in the 
interdigital space of the second and third toes consistent 
with a Morton's neuroma.

The appellant underwent another VA foot examination in 
December 1992; he reported that he had had a ganglion cyst 
removed from his left foot in 1990.  The appellant complained 
of pain in the left foot with soreness that was worse with 
standing and walking.  He also said that he took no 
medication.  The examiner noted that the appellant denied any 
tingling, numbness or paresthesias.  On physical examination, 
no focal motor or sensory deficit was observed.  There was no 
gait abnormality.  All deep tendon reflexes were normal.  The 
examiner stated that the appellant had no symptoms suggestive 
of peripheral nerve disease.  Radiographic examination 
revealed no abnormality.  The examiner rendered a clinical 
impression of no neurological disease entity suspected.  The 
examiner stated that he did not suspect peripheral nerve 
injury or peripheral neuropathy.  

It is initially noted that the appellant appealed the initial 
10 percent rating that was assigned to the left foot 
disability after service connection was granted.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In that regard, the Board notes that the 10 percent rating at 
issue in this case has been in effect since the grant of 
service connection effective in January 1991.  Therefore, the 
Board concludes that, for the entire time period in question, 
the RO considered the rating for the left foot disability in 
issue to be proper.  The issue before the Board then is taken 
to include whether there is any basis for staged ratings at 
any pertinent time, to include whether a current increase is 
in order.  For the denial below, the Board finds that the 
appellant has not demonstrated entitlement to an evaluation 
in excess of ten percent for the left foot at any time.

There are a number of Diagnostic Codes specifically 
pertaining to the feet.  Diagnostic Code 5276, flatfoot, 
acquired, provides that moderate symptoms with weight-bearing 
line over or medial to great toe, inward bowing of the 
tendoachillis, pain on manipulation and use of the feet, 
bilateral or unilateral is to be rated at 10 percent.  Severe 
symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities is to be rated at 20 percent for unilateral; 
bilateral is to be rated at 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Acquired claw foot, with all toes tending to dorsiflexion, 
limitation of dorsiflexion at ankle to right angle, shortened 
plantar fascia, and marked tenderness under metatarsal heads 
is entitled to a 30 percent evaluation for bilateral pes 
cavus and a 20 percent evaluation for unilateral pes cavus.  
Acquired claw foot, with great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads is entitled to a 10 percent evaluation 
for bilateral or unilateral pes cavus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278. 

The appellant's left foot disability has been evaluated under 
Diagnostic Code 5284, which provides that foot injuries are 
rated 10 percent when moderate, 20 percent when moderately 
severe, and 30 percent when severe.  A 40 percent rating may 
be assigned for loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.


The clinical evidence of record does not show that the 
appellant suffers from objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities such that an increased evaluation would be 
warranted under Diagnostic Code 5276.  Nor has the appellant 
demonstrated all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  There 
is no clinical evidence tending to show that the appellant 
has the equivalent of a moderately severe foot injury or that 
he has suffered the loss of use of his left foot.

The Board notes that the General Counsel for VA, in a 
precedent opinion dated August 14, 1998, (VAOPGCPREC 9-98) 
held that if a disability rating was established under 
Diagnostic Code 5284, the availability of a separate rating 
under Diagnostic Code 5003/5010 and the applicability of 
sections 4.40, 4.45, and 4.59 depend upon the manifestations 
compensated under Diagnostic Code 5284.  It is noted that 
Diagnostic Code 5284 does not contemplate limitation of 
motion and that there is no radiographic evidence of any 
arthritis of the left foot.  Therefore, Diagnostic Code 5003 
is not for application.

Other factors to consider are the degree of limitation of 
motion that the appellant has and the degree of pain he has.  
With increasing levels of pain, concomitantly increasing 
degrees of muscle spasm, weakness, atrophy, inability to 
function, and the like, are expected.  38 C.F.R. §§ 4.40, 
4.45, 4.59.  In this case, chronic pain was reported; 
however, no muscle atrophy or weakness has been demonstrated 
and there is no clinical evidence of any muscle spasm.  
Objective medical evidence did show findings of tenderness of 
the interdigital space between the second and third toes and 
complaints of pain.

Consideration has also been given to the possibility of the 
assignment of a separate rating for the left foot surgical 
scar.  In this case, the presence of a tender or painful scar 
has not been demonstrated.  Neither of the VA examinations 
showed that the scar on the appellant's left foot had any 
complications or symptoms.  Also, no limitation of function 
because of the scar has been shown.  Consequently, a separate 
rating for the appellant's left foot scarring cannot be 
awarded.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805; 
67 Fed. Reg. 49590-49599 (July 31, 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (when there has 
been a change in an applicable stature or regulation after a 
claim has been filed but before a final decision has been 
rendered, VA must apply the version of the statute or 
regulation most favorable to the claimant, unless Congress 
has expressly provided otherwise or has authorized VA to 
provide otherwise and VA has done so.) 

Under Diagnostic Code 5284, the appellant would be entitled 
to an increased rating if his left foot disability were 
moderately severe or severe.  The evidence shows complaints 
of pain worse with use, but there are no post-service 
clinical treatment findings referable to the left foot 
disability.  There is no persuasive evidence of a moderately 
severe foot injury.

Given that a 10 percent rating is warranted for "moderate" 
disability, and because a higher rating is not warranted 
unless there is "moderately severe" disability, the Board 
finds that the appellant's problems with pain and tenderness 
in the left foot are best approximated by the 10 percent 
rating.  Diagnostic Code 5284.

The Board can find no basis under Diagnostic Code 5003, or 
any other Diagnostic Code, to grant the appellant an 
evaluation in excess of 10 percent for his left foot 
disability.  Hence, the evidence supports no more than a 
schedular rating of 10 percent for the left foot pathology.

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for any of the disabilities at issue 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  Id. 
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board finds no evidence that the appellant's left foot 
disability presented such an unusual or exceptional 
disability picture at any time so as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  It is undisputed that the appellant's 
symptoms could have an adverse effect on employment, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  Indeed, the 
schedule is intended to compensate for average impairments in 
earning capacity resulting from service-connected disability 
in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the 
degrees of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  38 C.F.R. 
§ 4.1.  

The Board finds that the schedular 10 percent evaluation in 
this case was not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings of foot 
disability, but the required manifestations have not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  There is no 
evidence of record to indicate that the appellant required 
any hospitalization for his left foot or that he required 
frequent treatment.  Moreover, there is no evidence of record 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
the assignment of an extraschedular rating is not warranted 
in this case.

Because this is an appeal from the initial ratings for the 
left foot disability, the Board has considered whether a 
"staged" rating is appropriate.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In this instance, the record does 
not show varying levels of disability and, therefore, does 
not support the assignment of a staged rating for the left 
foot.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
initial rating claim denied here.  Since the preponderance of 
the evidence is against this left foot increased rating 
claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
Instead, the provisions of 38 C.F.R. § 4.7 apply, and mandate 
the assignment of the rating indicated, as the degree of 
disability more nearly approximates the 10 percent rating 
currently assigned than any higher rating.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
June 1992 Statement of the Case (SOC) and the December 2000 
Board remand.  He was informed by these documents that the 
evidence of record indicated that his foot symptomatology did 
not more closely approximate a higher evaluation.  In 
addition, the April 2003 Supplemental Statement of the Case 
(SSOC) contained the text of 38 C.F.R.§§ 3.102 and 3.159 as 
amended pursuant to the VCAA.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA foot 
examinations.  In addition, in letters sent in December 2000, 
September 2002, and November 2002, the RO asked the appellant 
to identify all treatment providers for his left foot 
condition.  As noted in the July 2003 informal hearing 
presentation submitted by the appellant's representative, the 
appellant never responded to any request for information and 
he failed to report for the VA medical examination scheduled 
in March 2003.  Again, as noted in the VA Form 646, Statement 
of Accredited Representative, "the Regional Office has 
initiated numerous attempts to obtain further evidence 
identified by the Remand and to comply with the Veteran's 
Claims Assistance Act of 2000.  The veteran has failed to 
respond to all inquires and also failed to report for a 
scheduled examination."  Therefore, there is no indication 
that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased initial rating 
claim at issue in the instant case have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  

Moreover, given the present record that shows substantial 
compliance with the notice and assistance provisions of the 
new legislation, the Board finds no prejudice to the 
appellant by proceeding with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
appellant with the pertinent evidentiary development that was 
codified by VCAA and the implementing regulations.  In 
addition to performing the pertinent development required 
under VCAA and the implementing regulations, the RO notified 
the appellant of his right to submit evidence.  It would not 
breach his rights under VCAA and/or the implementing 
regulations for the Board to proceed to review the appeal.  
Furthermore, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.


ORDER

An initial evaluation in excess of 10 percent is not 
warranted for the appellant's left foot disability.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

